Citation Nr: 0107534	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-28 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that in March 2001, the veteran's 
representative informed the Board of the veteran's demise, 
and submitted a VA Form 21-534, Application for Dependency 
and Indemnity Compensation or Death Pension.  This matter is 
referred to the RO for consideration.  


FINDINGS OF FACT

In March 2001, the Board received a copy of a Certificate of 
Death from the veteran's representative indicating that the 
veteran died on November [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that in May 1997, the RO denied the 
veteran's claim of entitlement to service connection for a 
right hip disability.  The claim was appealed to the Board.   
Unfortunately, prior to a Board determination in this matter, 
the Board learned that the veteran died in November 2000, 
during the pendency of the appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction. See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2000).  


ORDER

The appeal is dismissed.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

